DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 04 February 2021.

Claims 1, 5, 6, 10, 11 and 15 are currently amended and claims 2-4, 7-9 and 12-14 are as originally presented.  In summary, claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, hereafter ‘829).

Regarding claim 1 (Currently Amended), Levesque teaches a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on a real object captured by the camera), applied to a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306), the method comprising: when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the 10 display 306, for example, in the corners or middle of the display), displaying a virtual object (‘829; col. 12, ln. 4-67) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130 is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); an area image comprises an image of a space and/or one or more objects within the space, e.g., an indoor area such as a room in a house ; acquiring [[a]] the target object in [[an]] the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image); when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image), starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), and in [[a]] the depth information fusion mode, acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of , wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, 
Levesque discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement.

Regarding claim 5 (Currently Amended), Levesque teaches the method according to claim 1 and further teaches wherein the acquiring the depth information of the virtual object comprises: acquiring the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture – distance to the acquired target during the depth information fusion mode); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene); and determining the depth information of the virtual object according to the position information (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene).

In regard to claim 6 (Currently Amended), Levesque teaches a terminal device (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306), comprising: a processor (‘829; fig. 1, element 102; col. 4, ln. 49-53; fig. 1 is a block diagram showing a system 100 for viewport-based augmented reality, system 100 comprises a computing device 101 having a processor 102 in communication with other hardware via bus 106); a camera apparatus coupled to the processor (‘829; fig. 1, element 130; col. 5, ln. 67 through col. 6, ln; in some embodiments, the system 100 may comprise a plurality of cameras 130 configured to transmit a camera signal associated with images to the processor 102); and a memory (‘829; fig. 1, element 104; memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the 10 display 306, for example, in the corners or middle of the display), display a virtual object (‘829; col. 12, ln. 4-67) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130 is configured to capture one or more images of an area (hereinafter be referred to as an "area image"); an area image comprises an image of a space and/or one or more objects within the space, e.g., an indoor area such as a room in a house or the inside of a store, or an outdoor area such as a park or street); acquire [[a]] the target object in [[an]] the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image); when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image), start a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; , and in [[a]] the depth information fusion mode, acquire depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand), and the depth information of the target object is configured to indicate a distance between the target object and the terminal device (‘829; col. 6, ln. 23-31; In some embodiments, computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location). In some embodiments, the processor 102 may be in communication with a single sensor 132 and, in other embodiments, the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer); acquire depth information of the virtual object (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a , wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene); and superimpose the virtual object on the image according to the depth information of the target object and the depth information of the virtual object (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand) according to the depth information of 
Levesque discloses the above elements of claim 6 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Levesque to be combined into a single arrangement.

In regard to claim 10 (Currently Amended), Levesque teaches the terminal device according to claim 6 and further teaches wherein in acquiring the depth information of the virtual object, the processor is further configured to: acquire the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene); and determine the depth information of the virtual object according to the position information (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture – the acquired target during the depth information fusion mode); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in 

Regarding claim 11 (Currently Amended), Levesque teaches a non-transitory computer-readable storage medium (‘829; fig. 1, element 104; memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like) having stored therein instructions (‘829; fig. 1, element 104; memory 104 embodies program components that configure operation of the computing device 101) that, when executed by a processor (‘829; fig. 1, element 130; col. 5, ln. 67 through col. 6, ln; in some embodiments, the system 100 may comprise a plurality of cameras 130 configured to transmit a camera signal associated with images to the processor 102) of a terminal device, (‘829; figs. 1 and 3, element 100 and 301; col. 11, ln. 64-67; an embodiment of a system for viewport-based augmented reality; the system comprises a computing device 301, which comprises a smartphone or tablet with a display 306) cause the terminal device to perform a method for synthesizing virtual and real objects (‘829; fig. 3; col. 12, ln. 19-21; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on a real object captured by the camera), the method comprising: when a target object is not acquired (‘829; col. 12, ln. 7-11; In some embodiments, the augmented reality application may place the virtual object 304 in one of various locations on the 10 display 306, for example, in the corners or middle of the display), displaying a virtual object (‘829; col. 12, ln. 4-67) on a layer above a layer on which an image is located (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images), the image being captured by the terminal device (‘829; fig. 1; col. 5, ln. 62-67; camera 130 is configured to ; acquiring [[a]] the target object in [[an]] the image captured by the terminal device (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image); when the target object is acquired (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand – acquiring the target object in the captured image), starting a depth information fusion mode (‘829; fig. 1; col. 6, ln. 18-23; in some embodiments, the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), and in [[a]] the depth information fusion mode, acquiring depth information of the target object by a camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)), wherein the depth information fusion mode is configured to superimpose a virtual object generated by computer modeling on the image (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. , wherein the depth information of the virtual object is recorded in position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene); and superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object (‘829; col. 14, ln. 44-46; in some embodiments, the computing device 401 may output a virtual object ( e.g., a virtual shower 404) overlaying the camera images; col. 12, ln. 19-25; In the embodiment shown in fig. 3, the augmented reality application generates a virtual object 304 on an object captured by the camera. For example, in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand) according to the depth information of the target object and the depth information of the virtual object (‘829; fig. 3; col. 12, ln. 21-25; in the embodiment shown in fig. 3, a user has placed a hand 308 within the view of the camera and the augmented reality application has generated a virtual object 304 comprising a virtual penguin on the user's hand based on the acquired 3D position of the target object (hand) in the captured image).
Levesque discloses the above elements of claim 11 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been 

Regarding claim 15 (Currently Amended), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 and further teaches wherein the acquiring the depth information of the virtual object comprises: acquiring the position information of the virtual object (‘829; figs. 3-5; col. 6, ln. 2-30; processor 102 may determine an image and/or display signal to output to the display 134 based on signals from one or more cameras 130; processor 102 may determine an image to output to the display 134 comprising a 3D representation of a scene based on signals from a plurality of cameras 130; the gyroscope, accelerometer, and GPS unit may detect an orientation, acceleration, and location of computing device 101, respectively, cameras, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture – distance to the acquired target during the depth information fusion mode); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene); and detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture – the acquired target during the depth information fusion mode); computing device 301 may generate a virtual object with properties based on this distance (e.g., the orientation, color, scale, or location), the processor 102 may be in communication with a plurality of sensors 132, for example, a gyroscope and an accelerometer, thus allowing the integration of object location data/information into the 3D representation of the scene reference to the location information of the terminal device, all of which are recorded in memory of the device for association with each other, including the determined depth information of the elements of the augmented scene).

Claims 2-4, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U. S. Patent 10,444,829, hereafter ‘829) as applied to claims 1, 5, 6, 10, 11 and 15 above, and in view of Jaszlics et al. (U. S. Patent 6,166,744, already of record, hereafter ‘744).

In regard to claim 2 (Original), Levesque teaches the method according to claim 1 but does not explicitly teach wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-23; col. 6, ln. 42-53; fig. 1d; fig. 10; col. 3, ln. 39-40, combined image with the superimposed virtual tank object placed behind the real-world tree object where the depth information of the target object (tree) is smaller than the depth information of the virtual object (tank)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 3 (Original), Levesque teaches the method according to claim 1 but does not explicitly teach wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly displayed in a depth fusion mode in relation to the grassy knoll of the real scene; col. 6, ln. 42-53, combined image with the superimposed virtual sphere object placed behind the real-world grassy knoll object where the depth information of the target object (grassy knoll) is larger than the depth information of the virtual object (sphere)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 4 (Original), Levesque teaches the method according to claim 1 and further teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and the acquiring the depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)) but does not explicitly teach the method further comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively and alpha is the distance between the two cameras) for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 7 (Original), Levesque teaches the terminal device according to claim 6 but does not explicitly teach wherein in superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object, the processor is further configured to: when the depth information of the target object is smaller than the depth information of the virtual object, superimpose a portion of the virtual object which is not occluded by the target object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-23; col. 6, ln. 42-53; fig. 1d; fig. 10; col. 3, ln. 39-40, combined image with the superimposed virtual tank object placed behind the real-world tree object where the depth information of the target object (tree) is smaller than the depth information of the virtual object (tank)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 8 (Original), Levesque teaches the terminal device according to claim 6 but does not explicitly teach wherein in superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object, the processor is further configured to: when the depth information of the target object is larger than the depth information of the virtual object, superimpose the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly displayed in a depth fusion mode in relation to the grassy knoll of the real scene; col. 6, ln. 42-53, combined image with the superimposed virtual sphere object placed behind the real-world grassy knoll object where the depth information of the target object (grassy knoll) is larger than the depth information of the virtual object (sphere)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 9 (Original), Levesque teaches the terminal device according to claim 6 and further teaches wherein the camera apparatus of the terminal includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and in acquiring the depth information of the target object by the camera apparatus of the terminal (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, 
Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and a distance between the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 12 (Original), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 but does not explicitly teach wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object which is not occluded by the target object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is smaller than the depth information of the virtual object, superimposing a portion of the virtual object is not occluded by the target object on the image (‘744; col. 6, ln. 15-
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Regarding claim 13 (Original), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 but does not explicitly teach wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image.
Jaszlics, working in the same field of endeavor, however, teaches wherein the superimposing the virtual object on the image according to the depth information of the target object and the depth information of the virtual object comprises: when the depth information of the target object is larger than the depth information of the virtual object, superimposing the whole virtual object on the image (‘744; figs. 7 and 10; col. 3, ln. 39-40, the cube and sphere virtual objects are properly displayed in a depth fusion mode in relation to the grassy knoll of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods for synthesizing virtual and real objects for display based on various relationships between the depth information of the target object and the depth information of the virtual object as taught by Jaszlics with the method for layering of virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

In regard to claim 14 (Original), Levesque teaches the non-transitory computer-readable storage medium according to claim 11 and further teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130), and the acquiring the depth information of the target object by the camera apparatus of the terminal device (‘829; fig. 1; col. 6, ln. 2-3; col. 6, ln. 18-23; in some embodiments, system 100 may comprise a plurality of cameras 130; the camera, range sensor, and/or depth sensor may detect a distance between computing device 101 and an external object (e.g., a user's hand, head, arm, foot, or leg; another person; an automobile; a tree; a building; or a piece of furniture)) but does not explicitly teach that the method further comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras, and a distance between the at least two cameras.
Jaszlics, working in the same field of endeavor, however, also teaches wherein the camera apparatus of the terminal device includes at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2, respectively), and further teaches the acquiring of the depth information of the target object by the camera apparatus of the terminal device comprises: determining the depth information of the target object according to a position relationship between the target object and the at least two cameras (‘744; figs. 2 and 24; col. 18, ln. 34-47; Passive ranging methods are based on parallax measurements of ranging sectors (pixels) in coaxial CCD matrix cameras with parallel optical axes separated by a known baseline (FIG. 24); the range d from the passive range measurement device is d=a/(tan X1-tan X2), or for d >> a, d=a/(X1-X2) where X1 and X2 are the apparent angular increments of the pixel of interest from the optical axes of Camera 1, and Camera 2
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the method for synthesizing virtual and real objects for display as taught by Jaszlics with the method for layering virtual objects over real captured images for display as taught as taught by Levesque for the benefit of realistically portraying a virtual object within the real image captured by the user’s device.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented in a new grounds of rejection as presented above the was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 04 February 2021 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 6 and 11.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations of the former claim set and are quite differently claimed with additional sequences of limitations in the manner as presented above in the independent claims.  The Examiner requests that Applicant look to the Office Action provided above wherein the current claim set with added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Levesque is now relied upon for teaching many of these added features.

Independent claims 1, 6 and 11 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-5, 7-10 and 12-15 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613